Citation Nr: 0630960	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  03-09 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Hartford, Connecticut


THE ISSUE

Entitlement to an increased rating for postoperative 
herniated nucleus pulposus (HNP) at L3-4, currently evaluated 
as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from October 1983 to October 
1987.

This appeal to the Board of Veterans Appeals (Board) arises 
from a July 2002 rating action that increased the rating for 
the veteran's HNP from 20 to 40 percent from February 2002.  
The veteran filed a Notice of Disagreement with the 40 
percent rating in August 2002, and the RO issued a Statement 
of the Case (SOC) in February 2003.  The veteran filed a 
Substantive Appeal in March 2003.

In June 2003, the veteran testified during a hearing before a 
Decision Review Officer at the RO; a transcript of the 
hearing is of record.  The RO issued Supplemental Statements 
of the Case (SSOCs) in June 2003 and February 2004.

In March 2005, the veteran testified during a Board video 
conference hearing before the undersigned Veterans Law Judge 
in Washington, D.C.; a transcript of the hearing is of 
record.

In May 2005, the Board remanded this matter to the RO for 
further development of the evidence and for due process 
development.  After accomplishing the requested development, 
the RO continued the denial of the claim (as reflected in the 
April 2004 SSOC), and returned the matter to the Board for 
further appellate consideration. 
  

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.



2.  Medical evidence prior to September 23, 2002 does not 
show pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, an absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief, 
or unfavorable ankylosis of the lumbar spine.

3.  Medical evidence since September 23, 2002 shows that the 
appellant does not have any separately-ratable neurological 
manifestations of his postoperative HNP at L3-4, or 
qualifying incapacitating episodes due to that disability 
over a 12-month period that required 6 or more weeks of bed 
rest.

4.  Medical evidence since September 26, 2003 does not show 
any ankylosis of the thoracolumbar spine.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
postoperative HNP at L3-4 are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002);  38 C.F.R.          §§ 3.102, 
3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71 (2002-2006); 
Diagnostic Codes 5289 (as in effect prior to September 26, 
2003), and 5293 (as in effect prior to and since September 
23, 2002, and then renumbered 5243, effective September 26, 
2003); General Rating Formula (as in effect since September 
26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

April 2002 pre-rating and June 2005 post-rating RO letters 
collectively notified the veteran and his representative of 
VA's responsibilities to notify and assist him in his claim, 
and a request to advise the RO as to whether there was 
medical evidence showing treatment for HNP.  Those letters 
also provided notice of what was needed to establish 
entitlement to a higher rating (evidence showing that the 
condition had worsened.  Thereafter, they were afforded 
opportunities to respond.  The Board thus finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claim, and has been provided 
ample opportunity to submit such information and evidence.  

The aforementioned letters also provided notice that VA would 
make reasonable efforts to help the veteran get evidence 
necessary to support his claim, such as medical records 
(including private medical records), if he gave it enough 
information, and, if needed, authorization, to obtain them.  
Those letters further specified what records VA was 
responsible for obtaining, to include Federal records, and 
the type of records that VA would make reasonable efforts to 
get. Additionally, the June 2005 RO letter requested that the 
veteran furnish any evidence that he had in his possession 
that pertained to his claim.  The Board finds that these 
letters satisfy the statutory and regulatory requirement that 
VA notify a claimant what evidence, if any, will be obtained 
by him and what evidence will be retrieved by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify a 
veteran of: (1) the evidence that is needed to substantiate a 
claim; (2) the evidence, if any, to be obtained by VA; (3) 
the evidence, if any, to be provided by a claimant; and (4) a 
request by VA that the claimant provide any evidence in his 
possession that pertains to the claim.  As indicated above, 
all four content of notice requirements have been met with in 
this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matter now before the Board, documents meeting the 
VCAA's notice requirements were furnished to the veteran both 
before and after the July 2002 rating action on appeal.  
However, the Board finds that any delay in issuing the 
38 U.S.C.A. § 5103(a) notice did not affect the essential 
fairness of the adjudication, in that his claim was fully 
developed and readjudicated after notice was provided.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 ((Fed. Cir. 2006).  As indicated 
below, as a result of RO development and the Board remand, 
comprehensive documentation, identified below, has been 
associated with the claims file and considered in evaluating 
the veteran's appeal.  After the issuance of the RO's June 
2005 notice letter and additional opportunities to provide 
information and/or evidence pertinent to the claim under 
consideration, the RO readjudicated the veteran's claim on 
the basis of all the evidence of record in April 2006 (as 
reflected in the SSOC).

Hence, the Board finds that the VA's failure in not 
completely fulfilling VCAA notice requirements prior to the 
RO's initial adjudication of the claim is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20.1102 (2005).  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.    In this case, the 
Board finds that this was accomplished in the SOC and SSOCs, 
and that this suffices for Dingess/Hartman.  The Court also 
held that the VA must provide information regarding the 
effective date that may be assigned, and such notice was 
provided in the April 2006 SSOC.  

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative as well as 
pursuant to the Board's remand, has made reasonable and 
appropriate efforts to assist the appellant in obtaining all 
evidence necessary to substantiate his claim, to include 
obtaining available post-service VA and private medical 
records through 2006.  In May 2002 and March/April 2006, the 
veteran was afforded comprehensive VA examinations in 
connection with his claim, reports of which are of record.  
Transcripts of the veteran's June 2003 RO and March 2005 
Board hearing hearings also have been associated with the 
claims file.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any existing, pertinent evidence, in 
addition to that noted above, that has not been obtained.  
The record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with the matter currently under consideration.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Historically, by rating action of March 1989, the RO granted 
service connection for a postoperative HNP at L3-4, and 
assigned a schedular 20 percent rating under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5293 (pursuant to 
which intervertebral disc syndrome (IVDS) is evaluated) from 
October 1987, a temporary total rating of 100 percent under 
the provisions of 38 C.F.R. § 4.30 from August 1988, and a 
schedular 10 percent rating from November 1988.  By rating 
action of July 1989, the RO granted a schedular 20 percent 
rating from November 1988.  As noted above, by rating action 
of July 2002, the RO granted a schedular 40 percent rating 
from February 2002.  The veteran filed the current claim for 
increase in April 2002.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular DC, the higher rating is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
applies.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making a 
disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation has already been established and 
an increase in the disability is at issue, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Effective September 23, 2002, the criteria for rating IVDS 
was revised, and, effective September 26, 2003, the VA 
revised the criteria for rating all disabilities of the 
spine, including IVDS.  As there is no indication that the 
revised criteria are intended to have a retroactive effect, 
the Board has the duty to adjudicate the claim only under the 
former criteria for any period prior to the effective date of 
the new DCs, and to consider the revised criteria for the 
period beginning on the effective date of the new provisions.  
See Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-
2000 (2000) and 7-2003 (2003).

In this case, the RO has considered the claim under both the 
former and revised applicable criteria, and has given the 
appellant notice of both criteria in the SOC and SSOCs.  
Hence, there is no due process bar to the Board also 
considering the claim in light of the former and revised 
applicable rating criteria.   

Prior to September 23, 2002, IVDS was rated under DC 5293 as 
follows: severe IVDS, with recurring attacks with 
intermittent relief, was rated 40 percent disabling; 
pronounced IVDS, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, an absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief, was rated 60 percent disabling. 

Under the former and revised criteria, the terms "mild," 
"moderate," and "severe" are not defined in the rating 
schedule; rather than applying a mechanical formula, the VA 
must evaluate all the evidence to the end that its decisions 
are equitable and just.  38 C.F.R. § 4.6 (2006).  

Considering the pertinent evidence in light of the criteria 
of former DC 5293 (as in effect prior to September 23, 2002), 
the Board finds that the findings from February to September 
20, 2002 provide no basis for more than the currently 
assigned          40 percent rating under former DC 5293.  
There simply is no evidence of the symptoms required for a 60 
percent rating, i.e. pronounced IVDS with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, an absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  

In this regard, the Board notes the February 2002 VA 
outpatient records showing the veteran's complaints of 
recurrent, intermittent back pain associated with some 
anterior leg numbness, but no bowel or bladder incontinence, 
or difficulty walking or loss of function.  Current 
examination showed left paraspinal muscle tenderness, but 
motor strength was 5/5 throughout, sensation was intact, deep 
tendon reflexes were 1+ bilaterally, and gait was normal.  
The impression was acute paraspinal muscle spasm.

On May 2002 VA examination, the veteran complained of chronic 
low back pain and intermittent sciatica which increased with 
prolonged sitting and standing, carrying heavy weights, and 
abrupt or jerky trunk movements.  Significantly, he reported 
no bowel or bladder incontinence.  On current examination, he 
reported no sciatica or numbness.  Gait was normal, and there 
was no back spasm or marked tenderness to palpation.  There 
was measurable range of motion of the back that was limited 
by pain.  Straight leg raising was positive on the left and 
consistent with sciatica.  Muscle strength was 5/5, there 
were no sensory deficits, and deep tendon reflexes were 
normal.  

Early August 2002 magnetic resonance imaging of the lumbar 
spine by P. Levesque, M.D., revealed that the vertebral 
bodies were in normal alignment and position, with no 
evidence of spondylolysis or spondylolisthesis.  There was 
disc degeneration and disc space narrowing involving the L3-
4, L4-5, and L5-S1 discs with annular bulge and marginal bony 
hypertrophic changes of the vertebral bodies.  There was some 
asymmetric facet hypertrophy on the right at the L3-4 level 
with slight impingement upon the lateral recess/neural 
foramen.  Additionally at this level, there was a small left 
paracentral disc protrusion without lateral foraminal or 
direct exiting nerve root impingement.      

On early August 2002 VA outpatient evaluation, the veteran 
complained of low back pain radiating down the left leg.  
Examination showed that the back was mildly tender to 
palpation of the left lumbar paraspinal region.  Reflexes 
were 2+ and strength 5/5 bilaterally in the extremities.  

On late August 2002 evaluation by J. Daigneault, M.D., the 
veteran complained of intermittent mid-line lumbar back 
discomfort, and numbness along the lateral aspect of the leg.  
He denied any bowel or bladder symptoms.  Current examination 
showed mid-line tenderness over the lower lumbosacral spine.  
Straight leg raising was positive on the right.  There was 
diminished sensation along the lateral aspect of the left 
leg, with 4+/5 extensor hallucis longus strength on the left.  
Lumbar spine X-rays revealed evidence of degenerative changes 
at L3-4, L4-5, and L5-S1.  When seen again on September 20, 
2002, the physician noted that the veteran continued to be 
symptomatic, with some back and leg complaints referable to 
degenerative disc disease of the lumbar spine with left-sided 
sciatica. 

Effective September 23, 2002, IVDS (still rated under DC 
5293) was to be evaluated by one of 2 alternative methods.  
First, the disability could be rated on the basis of the 
total duration of incapacitating episodes over the previous 
12 months.  Alternatively, it could be rated by combining 
under 38 C.F.R. § 4.25 separate evaluations for its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
resulted in the higher rating.  For purposes of evaluation 
under former DC 5293, an incapacitating episode is a period 
of acute signs and symptoms due to IVDS that requires bed 
rest prescribed by a physician, and chronic orthopedic and 
neurologic manifestations mean orthopedic and neurological 
signs and symptoms resulting from IVDS that are present 
constantly, or nearly so.  38 C.F.R. § 4.71a, DC 5293, Note 
(1) (2003).  

Effective September 26, 2003, the DC for IVDS was renumbered 
5243.  However, the criteria for rating all spine 
disabilities, to include IVDS, are now set forth in a General 
Rating Formula for Diseases and Injuries of the Spine.  The 
revised criteria provide that IVDS is rated under the 
"incapacitating episode" methodology discussed above, or 
alternatively, under the General Rating Formula.  The formula 
provides that a 40 percent rating is assignable where forward 
flexion of the thoracolumbar spine is 30 degrees or less, or 
there is favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is assignable for unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
rating is assignable for unfavorable ankylosis of the entire 
spine.  These criteria are applied with and without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.  38 C.F.R. § 4.71a, DCs 5235-5243 (2005).  
Under the revised rating schedule, forward flexion to       
90 degrees, and extension, lateral flexion, and rotation to 
30 degrees each are considered normal range of motion of the 
thoracolumbar spine.  38 C.F.R. § 4.71a, Plate V.

Pertinent evidence since September 23, 2002 consists of March 
2003 VA outpatient records showing that the veteran arose 
easily from a chair and walked without gait abnormality.  

During the June 2003 RO hearing, the veteran testified about 
the symptomatology of his low back disability.  He stated 
that he was employed in a sedentary job with office and 
clerical functions, and that prescribed medications and rest 
provided intermittent relief of his symptoms.  He stated that 
he could walk up to .25 mile without symptoms, and that he 
could feel pain radiating down his leg at .5 mile.    

On examination by K. Kramer, M.D., on September 18, 2003, the 
veteran complained of left-sided low back pain and frequent 
radiation to the left thigh and leg.  There were no right-
sided sciatic complaints and no neurologic complaints.  The 
doctor noted that the veteran continued to work in a job that 
was minimally physical, and that his symptoms were most 
pronounced with prolonged standing, and relieved by supine 
positioning.  On current examination, gait pattern and stance 
were grossly normal.  Lumbar spine range of motion was full, 
with left lumbosacral junctional pain during the terminal 20% 
of flexion and extension.  There was significant left lumbar 
tenderness, and mild left sciatic tension signs, but none on 
the right.  Lower extremity neurologic examination was 
grossly intact.  The impression was chronically progressively 
symptomatic lumbar degenerative change, with associated 
increasing lower back pain and left sciatica in the setting 
of multi-level degenerative change, but with L3-4 and L4-5 
the most suspicious levels.  

When seen again by Dr. Kramer in January 2004, the veteran 
stated that treatment with physical therapy, a TENS unit, and 
prescribed medication had been helpful.  On examination, gait 
pattern was grossly normal, and lumbar motion was performed 
well, with low back pain at the extremes of motion and lumbar 
tenderness, but no root compression signs.  When seen again 
in February, the veteran reported improvement, finding 
physical therapy quite beneficial.  On examination, gait 
pattern was grossly normal, and there was improved lumbar 
motion, which was full, with diminished pain and tenderness, 
and no radicular signs.  In March, the veteran remained at an 
improved level and required no routine medications, and was 
working in his regular capacity.  On examination, gait 
pattern was grossly normal, and lumbar motion was full, with 
moderate pain and "tightness" at the extremes of motion, 
and no radicular signs.  The veteran was noted to be managing 
effectively in his activities.  

During the March 2005 Board hearing, the veteran testified 
about the symptomatology of his low back disability and how 
it impaired him industrially.  He stated that he had no bowel 
or bladder problems.  

On March 2005 VA outpatient evaluation, the veteran's low 
back disability was noted to be stable.  On examination, the 
veteran walked without problem, and got on top of the 
examination table easily.  The assessment was that he was 
doing well, and that his lumbosacral pain was stable.  

On June 2005 examination by Dr. Kramer, the veteran was noted 
to be continuing to work in his moderately physical job as a 
grocery store supervisor.  He took no routine medications for 
his back symptoms.  On examination, gait pattern and stance 
were grossly normal.  Inspection of the lumbar region was 
unremarkable.  Range of motion was full, with left 
lumbosacral junction pain at extremes of motion, and 
tenderness, with no root signs.  Neurological examination was 
intact.  Lumbar X-rays showed moderate degenerative change of 
the L3-4 and L4-5 discs and no interim change.  The doctor 
stated that the veteran demonstrated recurrent flaring of his 
chronic lumbar strain/degenerative joint disease syndrome, 
with persistent flaring for which physical therapy and 
injections had been helpful in the past.  When seen again in 
July, the veteran reported a significant improvement in his 
low back pain since left facet injections, and a more 
manageable level of residual symptoms.  On current 
examination, gait pattern was grossly normal, and lumbar 
motion improved, with diminished pain and tenderness, and no 
root signs. The doctor opined that the veteran demonstrated a 
good response to injections.  In August, the veteran reported 
that physical therapy had been helpful in diminishing his low 
back pain, and he worked and performed his normal activities.  
On examination, gait pattern was grossly normal, and lumbar 
motion was improved and full, with diminished pain and 
tenderness on the left side and no root signs.  The doctor 
noted that the veteran showed continued improvement.  The 
veteran reported continued improvement when seen again in 
September, with a manageable level of residual intermittent 
left-sided lower back pain.  He used medication occasionally.  
On examination, gait pattern was grossly normal, and lumbar 
motion improved and full, with mild pain and tenderness on 
the left and no root signs.  The veteran was neurologically 
intact.  The examiner commented that the veteran was managing 
well.

On March 2006 VA examination, the physician's review of Dr. 
Kramer's medical records indicated no notations of radicular 
or root signs.  The veteran currently complained of constant 
low back pain, and that he had missed time from work due to 
acute flares of his back problems, which required bedrest and 
sedentary activity to minimize the flare pain.  He also 
complained of left lower extremity shooting pain which 
occurred during flares, as well as weakness in the leg.  The 
examiner noted that Dr. Kramer's medical records indicated no 
evidence of neurologic deficits.  The veteran reported having 
had 4 to 5 episodes of flare-ups during the past year during 
which he was practically bedridden, and no bowel or bladder 
incontinence.  The veteran stated that he worked as a 
supervisor at a regional warehouse of a large grocery store 
chain, which job required no lifting.  He worked 5 days per 
week up to 12 hours per day, and needed to stand for up to 8 
of the 12 hours, and walk for up to 6 hours.  On examination, 
the veteran walked unaided, and gait was generally normal.  
He was independent in mobility and activities of daily 
living.  He drove a car, but avoided strenuous activities.  
The lumbosacral spine was slightly flat, with loss of 
lordosis, and he demonstrated measurable range of motion of 
the spine with pain at the extremes of motion.  There was no 
additional loss of motion due to weakness or lack of 
endurance following repetitive use.  There was tenderness on 
percussion of the lumbosacral spine area, but no overt spasm 
or weakness and no ankylosis.  Sensory examination was 
intact, and motor examination was 5/5, with no foot drop, 
atrophy, or weakness.  Reflexes were 2+ and symmetrical, and 
ankle deep tendon reflexes were preserved.  Lasegue's sign 
was negative, and Shober's test for ankylosis was negative.  
Lumbar X-rays revealed satisfactory vertebral body alignment, 
without evidence of subluxation.  There was disc space 
narrowing and end plate sclerosis consistent with 
degenerative disc disease.  

The impression was that the veteran had some painful range of 
motion, but no objective evidence of weakness, excess 
fatigability, or incoordination associated with the low back.  
The physician opined that the degree of impairment from the 
veteran's low back disability was mild to moderate, and that 
impairment from neurologic deficit was not currently 
established or noted by objective findings.  Current 
neurologic examination did not demonstrate neurologic 
deficits.  There was also no demonstrable spasm, and ankle 
deep tendon reflexes were preserved, with no overt long tract 
signs noted.  In terms of debilitating episodes during the 
last     12 months, the doctor noted the veteran's report of 
up to 2 weeks of sedentary activities.  

April 2006 VA electromyographic and nerve conduction velocity 
studies showed no electrodiagnostic evidence of lumbar 
radiculopathy in the left leg.

Clearly, the findings from March 2003 to 2006 provide no 
basis for more than the currently assigned 40 percent rating 
under former DC 5293.  There simply is no evidence of the 
symptoms required for a higher rating, i.e. any ankylosis of 
the thoracolumbar spine.  As nothing in the evidence shows 
that the veteran had any qualifying incapacitating episodes, 
the Board finds no basis for rating his service-connected low 
back disability under that methodology.  In light of Dr. 
Kramer's and the March/April 2006 VA examiner's findings, 
there also is no evidence of any separately-ratable 
neurological manifestations of IVDS to be combined with the 
orthopedic manifestations.  

The evidence since September 2003 also shows no credible 
evidence of incapacitating episodes, nor does it demonstrate 
any ankylosis of the thoracolumbar spine (which is required 
for a rating in excess of 40 percent under the General Rating 
Formula).  The veteran has objectively demonstrated 
measurable range of low back motion on all examinations, and 
the March 2006 VA examiner specifically ruled-out any 
ankylosis of the lumbar spine.

The Board also points out that, under Note (1) at revised DC 
5235-5243, VA must continue to determine whether assigning 
separate ratings under the orthopedic and neurological rating 
criteria would result in a higher rating for IVDS.  As noted 
above, however, in this case there is no indication of a 
diagnosed neurological disorder, and no indication that any 
separately-ratable neurological manifestation is associated 
with the service-connected disability at any point pertinent 
to the appeal.    

The Board also points out that, regardless of whether the 
former or revised criteria are considered, when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in 
cases in which the claimant experiences additional functional 
loss due to pain, weakness, excess fatigability, or 
incoordination, to include with repeated use during flare-
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 
38 C.F.R. §§ 4.40 and 4.45 are to be considered in 
conjunction with the DCs predicated on limitation of motion 
(see Johnson v. Brown, 9 Vet. App. 7 (1996)), to include IVDS 
(see VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998)).

In this case, however, functional loss due to pain has 
already been taken into consideration in arriving at the 
decision to assign the 40 percent rating, and the March 2006 
VA examiner specifically found that there was no objective 
evidence of weakness, excess fatigability, or incoordination 
associated with the veteran's low back.  Hence, the Board 
finds that the record presents no basis for assignment of any 
higher rating based on the DeLuca factors, alone.

Further, no other DC provides any basis for assignment of any 
higher rating.  Under the former criteria, ratings in excess 
of 40 percent are available for residuals of a fractured 
vertebrae, or for unfavorable ankylosis of the lumbar spine 
or for ankylosis of the entire spine; however, as the medical 
evidence does not demonstrate that the veteran's 
postoperative HNP of L3-4 involves any of above, there is no 
basis for evaluation of the disability under former DCs 5285, 
5286 or 5289, respectively.  The veteran has objectively 
demonstrated measurable range of low back motion on all 
examinations, and the March 2006 VA examiner specifically 
ruled-out any ankylosis of the lumbar spine.

Under these circumstances, the Board finds that the record 
presents no basis for assignment of a higher rating under any 
of the former or revised applicable rating criteria. 

Additionally, the Board finds that the evidence of record 
does not present such an exceptional or unusual disability 
picture so as to render impractical the application of the 
regular rating schedule standards, and to warrant assignment 
of any higher rating on an extra-schedular basis.  See 38 
C.F.R. § 3.321(b)(1).  In March 2004, Dr. Kramer found that 
the veteran was managing effectively in his activities.  On 
June 2005 examination, Dr. Kramer noted that the veteran 
continued to work in his moderately physical job as a grocery 
store supervisor, and in August the veteran was noted to be 
working and performing his normal activities.  On March 2006 
VA examination, the veteran was noted to be working as a 
supervisor at a regional warehouse of a large grocery store 
chain, which job required no lifting.  He worked 5 days per 
week up to 12 hours per day, and needed to stand for up to 8 
of the       12 hours, and walk for up to 6 hours.  There has 
been no showing that the veteran's low back disability has 
resulted in marked interference with employment (i.e., beyond 
that contemplated in the assigned rating), necessitated 
frequent periods of hospitalization, or otherwise rendered 
inadequate the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand the claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

For all the foregoing reasons, the Board finds that a rating 
in excess of 40 percent for a postoperative HNP at L3-4 must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

A rating in excess of 40 percent for postoperative HNP at L3-
4 is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


